Trespass for assault and battery and for false imprisonment. Pleas, not guilty; justification; statute of limitations.
(180)   On the part of the plaintiff it was proved that in the Fall Term of 1850 he was arrested by the defendant Humphries at the instance of the defendant Jarvis, carried before the defendant Ferebee, a magistrate of the county, and thence carried by the said Humphries, under the order of the said Ferebee, and committed to the prison of the county. Plaintiff also gave evidence of acts and declarations of defendant Jarvis at and about the time of the arrest, tending to show malice in him, and previous to the arrest:
Defendants exhibited a paper-writing, purporting to be a State warrant against the plaintiff, signed by a justice of the peace of the county, and proved that the same was in the hands of the defendant Humphries at the time of his making the arrest, and that he, Humphries, was an acting constable of the county. This paper was not offered in evidence for the purpose of justifying, but in mitigation of damages only, and is, therefore, not deemed necessary to be made part of the case.
In further mitigation of damages the defendants showed that in 1850 the defendant Jarvis was in possession of a tract of land in said county, claiming title thereto, and raised upon it a crop of corn; that after the corn was matured the plaintiff and three other persons entered the field in the daytime and were there found by the defendant Jarvis gathering and carrying away the corn, and he thereupon caused the plaintiff to be arrested under the warrant aforesaid.
Plaintiff then proved that he entered the field under a claim of title and with the advice of counsel, and that soon after Jarvis had taken possession he told him he need not cultivate the land, for he, the plaintiff, would reap the benefits. Defendants then proposed, in (181) further mitigation of damages and to rebut malice and to show that Jarvis only desired to protect his property, to prove title in him (Jarvis) by showing a judgment against the plaintiff, an execution, a sale, and the sheriff's deed to him for the premises. This evidence the court declined to receive.
His Honor instructed the jury, at the request of plaintiff's counsel, to return a verdict of not guilty as to the defendants Ferebee and Humphries; and as to the defendant Jarvis, the court instructed the jury that the sole inquiry for them was as to the amount of damages, and that, in estimating them, they could take into consideration the provocation which the defendant Jarvis had received in having his corn taken away from him in the manner described. The jury rendered a verdict in favor of the defendants Humphries and Ferebee and against the defendant Jarvis, upon the issues. Defendant Jarvis moved for a rule on the *Page 129 
plaintiff to show cause why a new trial should not be granted for error in rejecting the evidence offered, which was granted, and on argument discharged. Judgment for plaintiff. Appeal prayed by defendant Jarvis, and granted.
In an action of this kind juries are allowed a discretion on the subject of damages, so as not merely to give a compensation for the injury actually sustained by the plaintiff, but to go farther and increase the damages, when there are circumstances of aggravation, as a punishment to the defendant by way of "vindictive" or "exemplary damages."
When the court is called on to impose a discretionary fine,     (182) there is a greater latitude as to receiving evidence than is admissible in reference to the trial of the issues in the cause before the jury, for the reason that as the fine is a matter of discretion, it is proper that the court should be put in possession of all the circumstances that should regulate it. The same reason would seem to apply to a case where, supposing the jury to find all "the issues in favor of the plaintiff," they are expected to give damages by way of punishment to make an example of the defendant. In this case, for the purpose of mitigating the damages, the defendant proved that he was in possession of a field and had raised a crop of corn, and finding the plaintiff in the field gathering and carrying away his corn, he caused him to be arrested, we presume upon a charge of larceny, although the case does not so state. The proceeding was irregular and void, and this action is for the false imprisonment. To aggravate the damages the plaintiff was then allowed to prove that he had entered the field under a claim of title and with the advice of counsel; and that, soon after the defendant took possession of the land, the plaintiff told him he need not cultivate it, for he, the plaintiff, would reap the benefit. In reply, the defendant offered to show a judgment, execution, and sheriff's deed, under which the land was sold as the property of the plaintiff, and had been purchased by the defendant. This was objected to, and the court refused to admit it.
It is certain that great inconvenience would be the result if in tryingthe issue in a case like the present evidence was admissible involving the question of title; but in regard to the damages, the title would have had an important influence with the jury, and under the very peculiar *Page 130 
circumstances we can see no reason for excluding the evidence. The question would be received by the jury in one of two ways:
(183)   The plaintiff under a claim of right, and by the advice of a lawyer, entered the field and began to pull corn for the purpose of asserting his title; thereupon the defendant, instead of bringing an action of trespass, takes out a State's warrant and has the plaintiff put in jail. This conduct on the part of the defendant was "high-handed and malicious, and he should be made an example of."
The defendant was in possession of the field, and had made a crop of corn; thereupon the plaintiff enters and begins to pull the corn. His claim of right is all a pretext; no lawyer ever advised him to pull that corn. For the defendant had purchased this very land at sheriff's sale, "when itwas sold as the property of the plaintiff, and the defendant has thesheriff's deed for it." The fact that, when the defendant took possession in the spring and commenced his crop, the plaintiff "made his threat" that "he would reap the benefit," shows that he is a lawless man; and we think it was well enough that he was put in jail for a while.
Looking at "this side," the jury assessed $500 damages; looking at "thatside," they would probably have assessed sixpence; and the question is, Does the inconvenience which may result from the admission of evidence oftitle in an action like this confine it to the question of damages, and confining it to a reply to evidence offered by the plaintiff in aggravation, justify the exclusion of evidence from which the jury would be able to look at both sides of the case?
We think the evidence, under the peculiar circumstances, ought to have been received.
PER CURIAM.                              Venire de novo.
(184)